DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 03/24/2021 has been considered. An initialed copy of form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Wee (KR 100877965 B1) in view of Kamata et al. (JP 2018057127 A).	
Re. claims 1 and 7, Wee discloses a battery pack (fig. 1) for a vehicle (title) comprising:
a battery (70);
an electric motor (motor 51) to be actuated by electric energy stored in the battery (70);
a switch (30) coupled between the battery 70 and the electric motor (51);
an inertial sensor configured to output an acceleration signal (“acceleration sensor 10”);
Wee teaches the acceleration signal is converted to voltage as form of an acceleration magnitude of the acceleration signal and compared to a reference voltage (0V- 5V see Page 3), and applied to base of the transistor Q which outputs a current that is applied to the coil 32 to control ON/OFF state of relay (This reads into claim limitation wherein, a switch driving circuit configured to generate a control current for controlling the switch)
However, Wee does not teach that the voltage applied to transistor Q is a pulse width modulation (PWM) signal having a duty ratio to generate a control current controlling the switch based on the PWM signal. 
Kamata figure 2 discloses similar circuit configuration, voltage applied to transistor Q is a pulse width modulation  having a duty ratio (see signal S1 in Fig. 3) to generate a control current (S3) controlling the switch relay (2) based on the PWM signal derived from the comparing Signal S1 and S2 (see Fig. 3 and text on ¶. [0031]-[0048]) 	
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Wee with the teaching of Kamata to monitor the magnitude of the acceleration signal detected by Wee using pulse width modulation (PWM) signal having a duty ratio according to acceleration magnitude to generate a controlled current for the relay switch based on the PWM signal. Thus, controlling the current to switch the relay ON/OFF using duty ration that is correlated with the magnitude of the acceleration for accurate automation and high controllability.

	Re. Claims 2 and 8, the combination of Wee and Kamata discloses wherein, the controller is configured to output a PWM signal having a set first duty ratio (see duty ratio during T1 in Kamata Fig. 3) to the switch driving circuit when the acceleration magnitude is greater than or equal to a first threshold value (when the 0V according to Wee) and less than a second threshold value (5V according to Wee) that is greater than the first threshold value (0V), and the first duty ratio is greater than a minimum duty ratio for maintaining the switch in a closed state and is less than 100% duty ratio (see duty ratio during T1 and [t2-t3] in Kamata Fig. 3).

	Re. claims 3 and 9, the combination of Wee and Kamata discloses wherein the battery controller is configured to output a PWM signal having a duty ratio of 100% (see duty ratio during T1 in Kamata Fig. 3) to the switch driving circuit to close the switch (increasing current to the coil so the relay will close) when the acceleration magnitude is less than the first threshold value (0V according to Wee on page 3), and
the battery controller is configured to output a PWM signal having a duty ratio of 0% (see duty ratio during T2 in Kamata Fig. 3)  to the switch driving circuit to open the switch when the acceleration magnitude is greater than or equal to the second threshold value (5V according to Wee on page 3).

	Re. claims 4 and 10, see collision information signal generated by a collision sensor (10) in Wee Fig. 1. 

Allowable Subject Matter
5.	Claims 5-6 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846